Citation Nr: 0029295	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  94-26 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for a seizure disorder due 
to a cerebral venous angioma, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1987 to 
March 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision by the 
RO that denied a claim of entitlement to an increased rating 
for a seizure disorder.  The veteran was notified of the 
denial by a letter in March 1994.  The veteran testified at a 
hearing at the RO in September 1995.  Previously, this case 
was before the Board in March 2000 when it was remanded for 
additional development.


FINDING OF FACT

The veteran's service-connected seizure disorder has not 
resulted in at least one major seizure in the last six 
months, or two major seizures in the last year; he has not 
averaged at least five minor seizures weekly.


CONCLUSION OF LAW

An increased rating for seizure disorder due to a cerebral 
venous angioma is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.121, 4.124a 
(Diagnostic Codes 8910, 8911) (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  Moreover, 
when an unlisted condition is encountered, it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but also the 
anatomical location and symptomatology are closely analogous.  
38 C.F.R. § 4.20 (1999).  When rating the veteran's service-
connected disability, the entire medical history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  However, it is the more recent evidence that is of 
primary concern, since this provides the most accurate 
picture of the current severity of the disability.  Francisco 
v. Brown, 7 Vet. App. 55 (1994).  

The veteran's service-connected seizure disorder is currently 
evaluated as 20 percent disabling under the provisions of 
38 C.F.R. § 4.124a, Diagnostic Code 8910 (1999), as analogous 
to grand mal epilepsy.  See 38 C.F.R. § 4.20 (1999).  
(Service connection was granted by the RO in June 1991.)  
Consideration has also been given to petit mal epilepsy under 
38 C.F.R. § 4.124a, Diagnostic Code 8911.

A general rating formula for major and minor seizures 
provides for a 20 percent rating when the veteran has at 
least one major seizure in the last two years or at least two 
minor seizures in the last six months.  38 C.F.R. § 4.124a 
(1999).   A 40 percent rating is warranted when the veteran 
has at least one major seizure in the last six months, two 
major seizures in the last year, or an average of five to 
eight minor seizures a week.  Id.  A 60 percent rating is 
warranted when the veteran averages at least one major 
seizure in four months over the last year, or nine to 10 
minor seizures weekly.  Id.  An 80 percent rating is 
warranted when the veteran averages at least one major 
seizure in three months over the last year, or more than 10 
minor seizures weekly.  Id.  A 100 percent rating is 
warranted when the veteran averages at least one major 
seizure a month over the last year.  Id.  

A major epileptic seizure is characterized by the generalized 
tonic-clonic convulsion with unconsciousness.  38 C.F.R. 
§ 4.124a.  For rating purposes, there is no distinction 
between diurnal and nocturnal major seizures.  A minor 
seizure consists of a brief interruption in consciousness or 
conscious control associated with staring or rhythmic 
blinking of the eyes or nodding of the head ("pure" petit 
mal); or sudden jerking movements of the arms, trunk, or head 
(myoclonic type); or sudden loss of postural control 
(akinetic type).  Id.  When both major and minor seizures are 
present, the epilepsy is evaluated on the basis of the 
predominating type of seizure.  Id.  Moreover, to warrant a 
rating for epilepsy, the seizures must be witnessed or 
verified at some time by a physician.  38 C.F.R. § 4.121.  As 
to frequency of the seizures, competent, consistent lay 
testimony emphasizing convulsive and immediate post-
convulsive characteristics may be accepted.  Id.

VA outpatient treatment reports show that, in April 1992, the 
veteran was seen after he reported that he had run out of 
medication two days earlier and had had a seizure that day.  
He reported that his last seizure was two years earlier.  
Examination revealed that the veteran's Dilantin level was at 
5.  The diagnosis was seizure disorder.  In October 1992, an 
nurse's clinical notes indicate that the veteran reported 
that his last seizure occurred in April 1992.  The assessment 
was that the veteran's seizures were not controlled.  It was 
noted that the veteran was very lazy about medications and 
waited until he ran out of them.

A December 1992 private emergency department report indicates 
that the veteran was seen after reporting that he had had a 
seizure that lasted about five minutes. He reported that his 
last seizure occurred two months earlier.  It was noted that 
the veteran reported that a bystander had informed him that 
his seizure had lasted for five minutes.  

A lay statement from the veteran's mother, received in 
February 1993, indicates that the veteran had a seizure in 
December 1992 that lasted about five minutes.  

When examined by VA in August 1995, the veteran gave a 
history of having had seizures, which by description were 
complex partial with secondary generalization, in 1989.  He 
reported that his last seizure was in December 1992.  
Examination revealed that the veteran had a normal mental 
status.  His cranial nerves were normal except for nystagmus 
on far lateral gaze, greater to the left than to the right.  
The impression was that the veteran had a seizure disorder 
that appeared to be reasonably well controlled on a Tegretol 
regimen.  

At his September 1995 hearing at the RO, the veteran's 
representative noted that the veteran had said that he had 
not had a seizure in three years.

At an October 1995 VA psychiatric examination, the veteran 
reported that he had had his first seizure in June 1988.  He 
reported being seizure free until November 1988 when he had 
run out of Dilantin.  He stated that he then experienced 
another seizure with one day of discontinuation of his 
medication.  He reported that he was on Tegretol for his 
seizures, which also seemed to help his personality changes.  

At a November 1997 VA psychiatric examination, the veteran 
reported that he had experienced a cerebral venous angioma 
during service, which had precipitated a series of seizures.  
He reported that his last seizure episode was in July 1995.  

At an August 1999 VA psychiatric examination, the veteran 
reported that he had been on Tegretol for four to five years 
for his seizures.  He denied any other psychotropic 
medications.  He reported that his last seizure occurred 
about six months earlier and that he was informed it was a 
petit seizure.

Despite the veteran's contentions, the evidence of record 
does not establish that the veteran's seizure disorder 
warrants a rating in excess of 20 percent.  To warrant a 
40 percent rating, there must be a showing that the veteran 
has had at least one major seizure in the last six months, 
two major seizures in the last two years, or an average of at 
least five minor seizures a week.  38 C.F.R. § 4.124a, 
Diagnostic Code 8911 (1999).  As noted above, VA outpatient 
treatment reports show that, in April 1992, the veteran 
reported having had a seizure.  Moreover, by the veteran's 
own admission, he reported having had a seizure in 
December 1992, which was confirmed by a lay statement 
received from his mother in February 1993.  The veteran also 
reported having had a seizure in July 1995, and when examined 
by VA in August 1999, he noted his last seizure had occurred 
six months earlier.  

Based on this evidence, an increased rating for the veteran's 
service-connected seizure disorder is not warranted.  There 
is no evidence of record, to include medical or lay evidence, 
that the veteran has had seizures such as to warrant a 
40 percent rating.  Even if the veteran's seizures, as 
reported by him, had been witnessed or verified by a 
physician, 38 C.F.R. § 4.121, an increased rating would still 
not be warranted because the evidence of record does not show 
that he has had at least one major seizure in the last six 
months, two major seizures in the last two years, or an 
average of at least five minor seizures a week to warrant a 
40 percent rating.  In fact, the record shows that such 
reported seizures by the veteran, even if verified, warrants 
no more than a 20 percent rating.  As the preponderance of 
the evidence is against the claim, the benefit-of-the-doubt 
doctrine does not apply; the claim for an increased rating 
for a seizure disorder must therefore be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

An increased rating for seizure disorder due to a cerebral 
venous angioma is denied.



		
	MARK F. HALSEY
	Veterans Law Judge
	Board of Veterans' Appeals

 

